Exhibit 10.4

 

TEVA

 

Administrative Offices;

TEVA PHARMACEUTICALS USA

1090 Horsham Road, PO Box 1090

North Wales, PA  19454-1090

 

Phone:  (215) 591-3000

Toll Free:  888 TEVA USA

 

Mr. Stephen Simes

President & CEO

BioSante Pharmaceuticals, Inc.

111 Barclay Boulevard

Lincolnshire, IL  60069

 

Re:                             Development and License Agreement between Teva
Pharmaceuticals USA, Inc. (“Teva”) and BioSante Pharmaceuticals, Inc.
(“BioSante”) effective December 27, 2002, as amended (the “Agreement”).

 

Dear Mr. Simes:

 

This letter will confirm that effective as of the date of your countersignature
below (“Reactivation Date”), Teva and BioSante have mutually agreed that they
will reactivate the Agreement and reactivate the development of a generic 1%
testosterone gel product under the terms and conditions of the Agreement, as
further amended as follows:

 

(1)                                 The following shall be added as a new
definition to Section 1.4:

 

“Commercially Reasonable Efforts” — shall mean with respect to the efforts to be
expended by a Party with respect to any objective under this Agreement,
reasonable, diligent, good-faith efforts to accomplish such objective as such
Party would normally use to accomplish a similar objective under similar
circumstances exercising reasonable business judgment, it being understood and
agreed that, with respect to the development, manufacture and commercialization
of the Product, such efforts shall be substantially equivalent to those efforts
and resources commonly used by such Party for a product owned by it or to which
it has rights, which product is at a similar stage in its development or product
life and is of similar market potential as the Product, taking into account
efficacy, safety, approved labeling, the competitiveness of alternative products
in the marketplace, the patent and other proprietary position of the Product,
the likelihood of regulatory approval given the regulatory structure involved,
the profitability, and other relevant factors commonly considered in similar
circumstances.  It is anticipated that the level of effort may change over time,
reflecting changes in the status of the Product.

 

(2)                                 The term “commercially reasonable efforts”
as used throughout the Agreement shall be deleted in its entirety and replaced
with “Commercially Reasonable Efforts.”

 

--------------------------------------------------------------------------------


 

(3)                                 Section 3.9 of the Agreement shall be
deleted in its entirety and replaced with the following:

 

Teva shall use Commercially Reasonable Efforts to file an ANDA for the Product.
Following the Launch Date, Teva shall use Commercially Reasonable Efforts to
Market the Product in the Territory.

 

(4)                                 Section 3.11 shall be deleted in its
entirety and replaced with “[intentionally left blank].”

 

(5)                                 Section 3.12 of the Agreement shall be
deleted in its entirety and replaced with the following:

 

Each Party shall bear its own Regulatory Expenses.

 

(6)                                 Section 5.2 of the Agreement shall be
deleted in its entirety and replaced with the following:

 

If a third party institutes a patent infringement suit or similar proceeding
against Teva, its Affiliates and/or its subcontractors during the Term of this
Agreement, which suit alleges that the filing of the ANDA for the Product and/or
the manufacturing, Marketing, importation, use, sale or offers for sale of the
Product in the Territory infringes one or more patents owned by or licensed to
such third party (“Patent Suit”), then Teva shall assume direction, control and
disposition of the defense of claims arising therefrom. BioSante shall provide,
at its sole cost and expense, any and all assistance that Teva may reasonably
request relating to such Patent Suit. Teva shall initially bear all legal fees,
expenses and reasonable settlement payments incurred by Teva and/or its
Affiliates in connection with such Patent Suit (“Legal Expenses”); provided,
however, that following the launch of the Product in the Territory, Teva shall
be entitled prior to any payment to BioSante under Section 5 (Royalties) to
deduct the amount of any and all such Legal Expenses from Net Sales. Teva shall
permit an independent certified auditor selected by BioSante and reasonably
acceptable to Teva to have access, during normal business hours and upon
reasonable prior notice, to those books and records maintained by Teva
reasonably necessary for BioSante to verify, on a one time basis, the accuracy
of any such Legal Expenses; provided, however, that BioSante agrees to preserve
the confidentiality of all privileged or confidential information.  Any such
independent audit shall be performed at BioSante’s sole cost and expense. 
Nothing contained in this Section 5.2 is meant to derogate from BioSante’s
representations and warranties and covenants as contained in Section 8 or its
indemnification obligations as contained in Section 10.

 

2

--------------------------------------------------------------------------------


 

(7)                                 The following sentence shall be added to the
end of Section 7 of the Agreement:

 

Notwithstanding the foregoing, following the launch of the Product in the
Territory, and provided BioSante has not previously reimbursed Teva for the
milestone payments as a result of a Patent Suit, Teva shall be entitled prior to
any payment to BioSante under Section 5 (Royalties) to deduct the amount of any
and all milestone payments paid by Teva to BioSante under subsections (b) and
(c), above, from Net Sales.

 

(8)                                 The following Sections 12.4, 12.5 and 12.6
shall be added to the Agreement:

 

12.4                        Teva shall have the right, at its sole option, to
terminate this Agreement immediately upon written notice to BioSante in the
event that any pilot or pivotal bioequivalence study for the Product, completed
subsequent to the Reactivation Date, fails to demonstrate bioequivalence of the
Product to the branded product AndroGel® to the reasonable satisfaction of Teva
consistent with FDA bioequivalence standards and prevailing standards of
statistical methods. In such event, subject to the provisions of Section 12.6,
Teva shall grant to BioSante a perpetual, worldwide, semi-exclusive license to
all data, information and know-how developed by Teva, as referenced in
Section 2.6, including but not limited to biostudy reports and other clinical
data related to the Product (the “Teva License”) to be used by BioSante to
Market the Product.  For purposes of the definition of “Teva License”,
“semi-exclusive” shall mean that Teva and/or its Affiliates (or a third party on
their behalf) shall have the right to use such Teva data, information and
know-how for any purpose whatsoever.  For the avoidance of doubt, Teva
acknowledges and agrees that following the termination of this Agreement for any
reason, except as expressly set forth in this Agreement, Teva shall not be
permitted to use for any purpose BioSante’s Confidential Information contained
in the Technical Package provided to Teva by BioSante on or before the Effective
Date.

 

12.5                        Teva shall have the right to terminate this
Agreement, upon ninety (90) days prior written notice to BioSante, in the event
that Teva determines, in its sole discretion, that the continued development
and/or Marketing of the Product is no longer commercially viable.  In the event
that Teva exercises such termination right, subject to the provisions of
Section 12.6, Teva shall grant to BioSante the Teva License to Market the
Product.

 

12.6                        In the event that Teva grants to BioSante the Teva
License under Sections 12.4 or 12.5, then if BioSante, its Affiliate or a third
party pursuant to an arrangement with BioSante subsequently launches or sells a
generic 1% testosterone gel product AB Rated to AndroGel® in the Territory,
BioSante shall pay to Teva, on a quarterly basis, five percent (5%) of all
consideration received by BioSante or its Affiliates as a result of the
commercial sale of such product until such time that

 

3

--------------------------------------------------------------------------------


 

Teva has been paid either (a) Three Million Five Hundred Thousand U.S. Dollars
(U.S. $3,500,000) if (i) Teva did not file an ANDA for the Product, or (ii) Teva
filed an ANDA for the Product and a Patent Suit was not instituted against Teva
and/or its Affiliates and/or its subcontractors, or (b) Five Million U.S.
Dollars (U.S. $5,000,000) if Teva filed an ANDA for the Product and a Patent
Suit was instituted against Teva and/or its Affiliates and/or its
subcontractors. For purposes of this Section 12.6, “consideration” shall mean,
by way of example and not limitation, net sales (calculated in the same manner
as Net Sales hereunder), and all royalties, milestone payments, and other
payments, but shall not include reimbursement of costs and expenses or payments
for the costs of goods and/or services.

 

(9)                                 Section 26 of the Agreement shall be deleted
in its entirety.

 

(10)                          Upon the Reactivation Date, both the notice of
termination provided by Teva by letter of February 9, 2005 to BioSante and
Section 4 of the letter of July 27, 2005 provided by Teva to BioSante shall be
considered null and void.  However, BioSante and Teva each fully and forever
releases, acquits and discharges the other Party and its predecessors,
successors, assigns, Affiliates, officers and directors from any and all claims,
demands, obligations, losses, damages, promises, costs, expenses, liabilities
and causes of action of any nature whatsoever, whether in law or in equity,
whether direct or indirect, whether known or unknown, whether fixed or
contingent, whether suspected or unsuspected, relating to or arising out of
(a) the contents and the disclosure to BioSante of the Teva Data (as defined in
the July 27, 2005 letter) and (b) the performance or non-performance by either
party under the Agreement prior to the Reactivation Date.  Notwithstanding the
foregoing, BioSante shall continue to be bound by its obligations of
confidentiality with respect to the Teva Data and shall be responsible for the
breach of any such obligations by itself or any third party to whom BioSante
provided the Teva Data under Section 2 of the July 27, 2005 letter.

 

4

--------------------------------------------------------------------------------


 

Please sign below as your confirmation of the foregoing, and return a signed
copy of this letter to me via facsimile at (215) 591-8811.

 

Best regards,

 

 

 

/s/ John C. James

 

 

 

John C. James

 

Vice President, Alliance Management

 

 

 

 

 

By:

/s/ not legible

 

Its:

 

 

 

 

Acknowledged and Agreed

this 4th day of June, 2007

 

BioSante Pharmaceuticals, Inc.

 

By:

/s/ Stephen M. Simes

 

/s/ Phillip B Donenberg

Its:

President & CEO

 

CFO                  6/4/07

 

5

--------------------------------------------------------------------------------